DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              ROEL BROWN,
                                Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D20-347

                              [April 16, 2020]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Indian River County; Dan L. Vaughn,
Judge; L.T. Case No. 312015CF001434A.

  Roel Brown, Raiford, pro se.

  No appearance required by appellee.

PER CURIAM.

  Affirmed.

CONNER, FORST and KUNTZ, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.